—In an action to foreclose a mechanic’s lien, the defendant appeals from an order of the Supreme Court, Queens County (Leviss, J.), dated November 30, 1992, which denied her motion to vacate a default judgment.
Ordered that the order is affirmed, without costs or disbursements.
It is well-settled that a default judgment may be vacated in the sound discretion of the trial court upon the movant’s showing of an excusable default as well as a meritorious defense (see, CPLR 5015 [a]; Perellie v Crimson’s Rest., 108 AD2d 903; Fiore v Galang, 64 NY2d 999; County of Nassau v Cedric Constr. Corp., 100 AD2d 890; McCargar v Welser, 109 AD2d 1053). In the case at bar, the defendant failed to demonstrate either. Ritter, J. P., Santucci, Friedmann and Goldstein, JJ., concur.